Citation Nr: 1437895	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for a service-connected back disability, effective from December 1, 2007 to January 12, 2012, was proper.

2.  Whether the reduction from 20 percent to 10 percent for a service-connected right shoulder disability, effective from December 1, 2007 to January 12, 2012, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In March 2008, the Veteran offered testimony before a Decision Review Officer (DRO) and the transcript is of record.

In a June 2012 rating decision, the Appeals Management Center (AMC) awarded the Veteran increased ratings for his back disability (to 40 percent, effective January 13, 2012) and for his right shoulder disability (to 20 percent, effective January 13, 2012).  The Veteran did not disagree with the ratings awarded.  Rather, his appeal relates to the propriety of reductions effectuated on December 1, 2007.  In light of the awards, however, the issues have been recharacterized appropriately.


FINDINGS OF FACT

1.  At the time of the June 2007 proposed reduction of the schedular disability rating for a back disability, which became effective in December 2007, the disability rating of 20 percent had been in effect for less than five years.

2.  During the period from December 1, 2007 to January 12, 2012, the evidence does not show an improvement in the Veteran's back disability.

3.  At the time of the June 2007 proposed reduction of the schedular disability rating for a right shoulder disability, which became effective in December 2007, the disability rating of 20 percent had been in effect for less than five years.

4.  During the period from December 1, 2007 to January 12, 2012, the evidence does not show an actual change in the Veteran's right shoulder disability.


CONCLUSIONS OF LAW

1.  During the period from December 1, 2007 to January 12, 2012, the criteria for restoration of a 20 percent disability rating for a back disability have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2013).

2.  During the period from December 1, 2007 to January 12, 2012, the criteria for restoration of a 20 percent disability rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5024-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 10 percent for a back disability and from 20 to 10 percent for a right shoulder disability were properly carried out by the RO.  In June 2007, the RO notified the Veteran of the proposed rating reductions, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not submit evidence pertaining to his back and right shoulder disabilities within the 60 day period, but he did request a predetermination hearing, which was held in August 2007.  The RO took final action to reduce the disability ratings in a September 2007 rating decision, in which each of the ratings were reduced from 20 to 10 percent, effective December 1, 2007.  The RO informed the Veteran of this decision by letter dated September 20, 2007.  

Substantive Requirements

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reductions were proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 20 percent ratings for his back and right shoulder disabilities were assigned by a prior rating action of the RO, effective from March 1, 2006, and remained in effect until December 1, 2007, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In September 2007, the Veteran's back disability rating was reduced to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, and his right shoulder disability rating was reduced to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201. 

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242. 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  Id.    

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. 

The Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The Veteran was granted entitlement to an evaluation of 20 percent for his back disability based on a May 2006 VA examination report.  That examination showed forward flexion of the thoracolumbar spine to 70 degrees, extension to 28 degrees, and moderate evidence of pain and fatigability on repetitive exercise, with moderate evidence of loss on range of motion post-exercise.  The RO proposed a rating reduction in June 2007.  The evidence before the RO at that time included a June 2007 VA examination report.  This examination report included a finding of forward flexion of the thoracolumbar spine to 80 degrees, with discomfort at the extremes of range of motion testing, and DeLuca testing otherwise negative.  At the Veteran's August 2007 predetermination hearing, he reported that the June 2007 VA examination was conducted too quickly and was not as thorough and comprehensive as the earlier, May 2006 VA examination.  The Veteran's representative asserted that the DeLuca criteria had not been adequately considered on examination.  As a result, the Veteran was provided a new VA examination in September 2007.  These findings, obtained only three months after the previous examination, showed forward flexion to 35 degrees with pain throughout, an exercise test that included 10 repetitions of forward flexion to 90 degrees with grimacing, and post-exercise forward flexion to 10 degrees.  

The evidence before the RO at the time of the rating reduction included the May 2006, June 2007, and September 2007 VA examination reports.  The May 2006 examination findings were the basis for the initial 20 percent rating assigned, and the September 2007 examination findings clearly demonstrated a significant worsening in thoracolumbar forward flexion that would definitively warrant a 20 percent rating.  Even though the Veteran was able to perform 10 repetitions of forward flexion to 90 degrees, the combination of observed grimacing and post-exercise forward flexion to only 10 degrees shows that the measurement of 90 degrees is not a practical or accurate representation of the severity of limitation under circumstances of everyday life.  And while the June 2007 VA examination report showed forward flexion to 80 degrees, the lack of detailed findings in that report corroborates the Veteran's assertion that the June 2007 examination had not been conducted thoroughly.  Even if the June 2007 results were assumed to be valid, the fact that two VA examination reports within a three month period showed markedly differently pictures of the Veteran's disability requires VA to resolve doubt in the Veteran's favor and rate him based upon the findings that are more favorable to him.  There was no determination of malingering in any examination report, so the September 2007 examination results must be presumed accurate.  VA has not met its burden to demonstrate that the Veteran's disability had improved between March 2006 and December 2007; to the contrary, the Veteran's disability appears to have worsened.  The Board does not have jurisdiction over an increased rating because the Veteran has not raised that issue, but as to the propriety of the rating reduction from 20 percent to 10 percent, the Board finds that the restoration of the 20 percent rating is warranted for the period from December 1, 2007 to January 12, 2012. 

Right Shoulder Disability

The Veteran's right shoulder disability was reduced to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  Under Diagnostic Code 5024, tenosynovitis is rated based on limitation of motion or as degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5201, relating to limitation of motion of the arm, provides a minimum disability rating of 20 percent where motion of the arm is limited to shoulder level, that is, to 90 degrees of flexion or abduction.  Limitation of motion of the minor extremity to midway between the side and shoulder level, that is, to 45 degrees of flexion or abduction, also warrants a 20 percent rating.  Limitation of motion of the minor extremity to 25 degrees from the side warrants a 30 percent rating (i.e. the maximum rating possible for the minor extremity under this Diagnostic Code).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was granted entitlement to an evaluation of 20 percent for his right shoulder disability on the basis of a May 2006 VA examination.  That examination showed, mildly weakened strength of external rotation, painful arc maneuver noted at 100 degrees, positive "empty the can" test, and mild subacromial space tenderness.  Range of motion testing indicated elevation to 150 degrees, with post-exercise elevation to 160 degrees, abduction to 114 degrees, internal rotation to 80 degrees, and external rotation to 50 degrees.  The examiner noted that the shoulder was exercised by performing 10 repetitions of elevation-extension.  The examiner observed moderate evidence of pain with exercise, with grimace, crepitus, and slowed movement.  The examiner noted moderate evidence of fatigability with exercise and moderate loss in range of motion with exercise.  

The RO proposed a rating reduction in June 2007.  The evidence before the RO at that time included a June 2007 VA examination report.  The examiner described a "catch" in the Veteran's right shoulder on the Hawkins test.  He found no decreased strength on internal or external rotation with shoulder adducted.  Range of motion testing indicated forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 70 degrees.  The examiner noted mild discomfort at 70 degrees of internal rotation, and stated that DeLuca testing was otherwise negative.  At the Veteran's August 2007 predetermination hearing, he reported that the June 2007 VA examination had been conducted too quickly and had not been as thorough and comprehensive as the earlier, May 2006 VA examination.  The Veteran's representative asserted that the DeLuca criteria had not been adequately considered on examination.  As a result, the Veteran was provided a new VA examination in September 2007.  According to the examination report, the Veteran reported right shoulder discomfort at 145 degrees during a pre-exercise Neer's test and pain beginning at 90 degrees during a post-exercise Neer's test, which the examiner characterized as reflecting mild impingement.  The examiner found the Apley scratch test to be "somewhat positive."  Range of motion testing showed pre-exercise forward flexion to 180 degrees with pain beginning at 170 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The Veteran performed 10 repetitions of shoulder exercises, and the examiner observed evidence of pain with "some mild grimacing."  The examiner found no additional functional loss with exercise, and post-exercise range of motion testing yielded the same results as the pre-exercise measurements.  

The evidence before the RO at the time of the rating reduction included the May 2006, June 2007, and September 2007 VA examination reports.  The May 2006 examination findings were the basis of the initial 20 percent rating assigned, and the June 2007 and September 2007 examination findings fail to show actual improvement of the Veteran's right shoulder disability.  The May 2006 examination showed flexion to 150 degrees, the June 2007 examination showed flexion to 180 degrees, and the September 2007 VA examination showed pain on flexion beginning at 170 degrees.  Since the May 2006 and September 2007 examinations included a shoulder exercise of 10 repetitions to aid in assessing functional loss and consideration of the DeLuca factors, the Board finds these examination results to be more probative than those of the June 2007 VA examination, which did not include any repetitive exercise test and which was considerably less detailed than the other reports.  When comparing the probative May 2006 and September 2007 reports, despite the increase in the Veteran's flexion during the latter examination (from 150 degrees to 170 degrees), both examiners noted objective evidence of painful motion during testing, and both examination findings reflect some degree of reduced range of motion.  The difference between 150 degrees versus 170 degrees would not affect the disability rating under Diagnostic Code 5201, because the lowest compensable rating available begins at 20 degrees where motion of the arm is limited to shoulder level (i.e. 90 degrees), and this criterion has not been demonstrated by any of the VA examinations.  

The RO appears to have originally rated the Veteran's right shoulder condition as 20 percent disabling in part based on painful motion and in part based on evidence of some reduced range of motion.  Regardless of how the RO arrived at this determination, once a disability rating is assigned, the burden falls on VA to justify a reduction by showing an actual improvement in the condition.  In this case, when considering the two most probative VA examination reports from May 2006 and September 2007, despite slight variations in the examination findings, the Veteran's disability picture remains essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's right shoulder disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 20 percent rating during the period from December 1, 2007 to January 12, 2012 is warranted.                        
 
 
ORDER

Restoration of a 20 percent rating for a back disability during the period from December 1, 2007 to January 12, 2012 is granted.

Restoration of a 20 percent rating for a right shoulder disability during the period from December 1, 2007 to January 12, 2012 is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


